Filed 5/6/22 Jamison v. McNeal CA1/3
           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                      DIVISION THREE


KURITA JAMISON,

     Plaintiff, Cross-defendant, and                        A161846
     Respondent,

v.                                                          (Solano County
                                                            Super. Ct. No. FCS049179)
LINTON McNEAL, Jr.,

     Defendant, Cross-complainant,
     and Appellant.


        Plaintiff Kurita Jamison (Jamison) and defendant Linton McNeal
Jr. (McNeal) are joint tenants of property that is the subject of this
partition action (Code Civ. Proc., tit. 10.5, § 872.010 et. seq. 1).
Following a four-day bench trial, the court entered an interlocutory
judgment in which it ordered the property to be partitioned and
declared each party an owner of an undivided one-half interest in the




1
     All undesignated statutory sections refer to the Code of Civil
Procedure.

                                                    1
property. McNeal appeals the interlocutory judgment on various
grounds. We affirm.
           FACTUAL AND PROCEDURAL BACKGROUND
      A.    Background
      On November 30, 2005, Jamison and McNeal purchased a single-
family home on a parcel of land, which is the subject of this partition
action. They took title as joint tenants, with each owning an undivided
one-half interest in the property. At the time of the purchase the
parties, who were never married, had been living together since 1992
and had two minor children. According to Jamison, the parties had
purchased the house to own their home and for the children’s future
inheritance.
      The parties and their children lived together in the house until
May 2011, when Jamison (and only Jamison) stopped living there. At
the time of the 2017 partition action, McNeal lived in the house with
one of the parties’ children, by that time an adult.
      The parties disputed their arrangement regarding mortgage
payments. They did agree that, after the first two years, McNeal was
to make the monthly payment on the first mortgage (together with
taxes and insurance) from his checking account, and Jamison would
make the monthly payment on the second mortgage from her separate
checking account. Jamison paid the utility bills from her separate
checking account. Jamison made all her payments from 2005 until she
left the property in mid-2011; house expenses incurred after she left
were paid by McNeal.
      Approximately one year after Jamison’s departure from the
property, on April 9, 2012, McNeal recorded a forged quitclaim deed, by



                                    2
which Jamison purportedly transferred her entire interest in the
property to McNeal. In 2014, McNeal secured a modification of the
mortgages (hereafter “loan modification agreement”) after representing
to the bank that Jamison was a co-owner of the property and arranging
for the forgery of Jamison’s signature on the loan application. 2 Jamison
contacted the Real Estate Fraud unit of the Solano County District
Attorney on two occasions, the first time after she learned she had been
removed from the property title by the forged quitclaim deed, and the
second time after she learned that the loan modification agreement had
been secured based on an application that contained her forged
signature.
      On March 26, 2015, the Solano County District Attorney filed an
amended felony complaint charging McNeal with several offenses
including forgery of the quitclaim deed (Pen. Code, § 470, subd. (c))
(count 2) and forgery related to the loan modification agreement (id.,
subd. (d)) (count 5). Following a preliminary hearing, the magistrate
held McNeal to answer for counts two and five, as well as other offenses


2      Under the loan modification agreement, which modified the first
lien mortgage (deed of trust November 17, 2005), Jamison was
financially responsible for “a final balloon payment in the amount of
$145,153.53,” payable at the end of the 30-year term in 2035. Defense
expert witness Ari Bulmash testified that despite the balloon payment,
both parties financially benefited by the modification, which reduced
the principal balance and over the term of the loan resulted in a
significant interest saving. However, he conceded Jamison’s forged
signature on the loan application made her financially liable for the
loan payments for which she could be civilly sued if the payments were
not made. During the trial, the court was informed that the mortgage
bank had not taken any action against McNeal based on the loan
modification agreement and Jamison was bringing this action for
partition and sale to extinguish the outstanding mortgage loan.

                                    3
relating to the forgeries. On April 8, 2016, McNeal agreed to and
pleaded no contest to the felony offense of forging the loan modification
agreement, and the remaining charges in the information were
dismissed with a Harvey waiver (People v. Harvey (1979) 25 Cal.3d
754). As part of the plea agreement, McNeal acknowledged he had
arranged for Jamison’s forged signature on the quitclaim deed, and he
agreed to the issuance of a court order declaring the forged deed void
and cancelled as of the date of its execution; the court order was
recorded on March 7, 2017.
      B.    Partition Action
      On July 11, 2017, Jamison filed this statutory action seeking
partition of the property by sale and a division of the sale proceeds
between the parties. (§ 872.710, subd. (b).)
      McNeal filed an answer and a cross-complaint, later amended,
challenging the request for partition and seeking title by adverse
possession and to quiet title, as well as monetary damages for breach
for contract. McNeal alleged, in pertinent part, that Jamison was not
entitled to partition as the property was the home of McNeal and their
children who would be adversely affected by any partition; in addition,
Jamison had no interest in the property due to her abandonment of the
property and failure to contribute her proportionate share towards the
mortgage, maintenance, improvements, and repairs. McNeal also
alleged he was entitled to sole ownership of the property under a claim
of adverse possession as he had been in actual, continuous, open,
notorious, and hostile possession since Jamison had been “put . . . out”
of the property, and he had made permanent and valuable
improvements valued at approximately $180,000. As to his claim for



                                    4
breach of contract, McNeal alleged Jamison had breached the parties’
verbal agreement requiring her to make monthly mortgage payments
and other payments that had been paid for by McNeal since Jamison
had abandoned the property. Before trial each party filed a brief
asking the court to deny all the relief requested by the other party
under the doctrine of unclean hands.
      A bench trial was held over the course of four days. The court
heard testimony from Jamison and McNeal, plaintiff’s witnesses Laura
Pagey (former Solano County Assistant District Attorney) and Stephen
R. Camden (expert qualified to testify as to residential rental values in
City of Vallejo), and defense witness Ari Bulmash (expert qualified to
testify as to real estate, loans, and loan modifications). The court also
considered documentary exhibits submitted by both parties including
judicially noticed documents from the criminal prosecution against
McNeal. At the conclusion of the evidentiary phase, the court heard
closing arguments and the matter was submitted.
      The court ruled from the bench, finding in favor of Jamison on
her request for partition, and finding against McNeal on his cross-
complaint. The court explained that, pursuant to well settled law
governing partition actions, Jamison, as “[a]n owner of a concurrent
interest in real property,” was “entitled to partition as a matter of
absolute right with no need to give any reasons unless the right has
been waived,” and her “title in fee” could not be divested by
“abandonment.” The court denied McNeal’s request for any and all
damages, including expenditures for repairs made to the house, on the
“separate basis,” that “his testimony both about his time and the value




                                     5
of his repair work is not credible, is self-serving, and is minimally
supported by documentary evidence.”
      The court issued the following interlocutory judgment:
     “1.    Jamison and McNeal purchased the property . . . on
November 30, 2005. They took title as joint tenants with each having
an undivided one-half interest in the property. The parties were never
married to each other.

       “2.    Jamison left the residence in 2010 [sic]. McNeal recorded a
quitclaim deed on April 9, 2012, quitclaiming Jamison’s entire interest
in the property. Jamison discovered that she had been removed from
the title to the property and contacted the Solano County District
Attorney’s [O]ffice.

     “3.   On March 4, 2014, the District Attorney filed a felony
complaint against McNeal.

    “4.    On October 26, 2015, the District Attorney filed an
amended felony complaint against McNeal.

      “5.   On April 6, 2016, McNeal pled no contest to Count 5 of the
amended felony complaint, felony forgery, under Penal Code Section
470 subsection (d) [based on the forgery related to the loan modification
agreement] . . . for the property.

      “6.   The Court ordered that the quitclaim deed that McNeal
recorded on April 9, 2012, was void and cancelled as of the date of its
execution.

      “7.   Accordingly, the Court finds in favor of Jamison and grants
her request for partition of the Subject Property.

      “8.   As to McNeal’s Cross-complaint, the Court finds
inequitable conduct on the part of McNeal by forging Jamison’s name
on a quitclaim deed and recording that deed on April 9, 2012. It is not
only unconscionable and inequitable, but it is felonious. McNeal’s
conduct in forging Jamison’s name on the quitclaim deed was an
ouster, which is wrongful conduct and related directly to the issue in
controversy. Accordingly, McNeal’s . . . claim of breach of contract is



                                     6
denied under the doctrine of unclean hands. McNeal’s claim of adverse
possession is denied under the doctrine of unclean hands.

       “9.   On separate grounds, McNeal’s claim for adverse
possession is denied for failure to state all of the requisite elements.
The Court finds that in September 2014, McNeal represented to [the
mortgage bank] that he was the joint owner of the property with
Jamison for the purpose of securing a lower mortgage interest rate,
which benefited both parties according to the defense witness, attorney
Ari Bulmash. Accordingly, McNeal acted in a manner that was not (1)
hostile to Jamison’s interest; or (2) under a claim of exclusive title.
According, McNeal’s action for adverse possession fails, and the Court
finds in favor of Jamison.

      “10. McNeal’s claim to quiet title is denied under the doctrine of
unclean hands and because he presented no evidence to support his
claim.

      “11. The doctrine of unclean hands extinguishes McNeal’s claim
for any and all damages, including expenditures both capital and labor
related for any repairs made to the property. The doctrine of unclean
hands extinguishes McNeal’s claim for any payment of principal and
interest on the mortgage of any lien, payment of insurance for the
common benefit, and protection and preservation of title, as well as any
claims for any repairs or improvements that were made to the property.
McNeal shall take nothing for his mortgage payments, his property tax
payments, and any and all repairs under the doctrine of unclean
hands.”

      The interlocutory judgment ordered the partition of the property
and declared Jamison and McNeal owners of an undivided one-half
interest in the property, subject to a deed of trust dated November 17,
2005, and recorded November 30, 2005. The court set a hearing for
February 2, 2021 to hear additional evidence to determine the manner
of partition, for the appointment of a referee, to establish the balance of
the first mortgage, and for further proceedings.




                                     7
      McNeal’s timely appealed ensued. (§ 904.1, subd. (9) [appeal may
be taken from an interlocutory judgment in an action for partition
determining the rights and interests of the respective parties and
directing partition to be made].)
                                 DISCUSSION
      We must begin by noting that our review is significantly impaired
by McNeal’s submission of an opening brief that fails to comply with
our California Rules of Court 3, which inform parties as to the proper
format in which they are to present their arguments to this court.
      Specifically, the opening brief contains many factual assertions
unsupported by any record citations, “in dramatic noncompliance with
appellate procedures.” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1245–1246.) Additionally, while the opening brief includes point
headings, within some of the point headings McNeal discusses issues
that are not related to that point heading, makes factual assertions
without any record citations, and fails to offer any legal authority or
cogent analysis as to how or why the court erred in its determinations
or how he was prejudiced by those determinations.
      McNeal’s contention that Jamison’s responsive brief suffers from
similar record citation deficiencies and fails to address all his appellate
arguments does not inure to his benefit. As the appellant, it is McNeal
who has the burden of showing prejudicial error. (See Del Real v. City
of Riverside (2002) 95 Cal.App.4th 761, 768.) He cannot demonstrate
reversible error by arguing that Jamison has not addressed, or
adequately addressed, contentions for which he himself does not


3    All undesignated rules references are to the California Rules of
Court.

                                     8
present cogent arguments supported by record citations and relevant
legal authority.
      Hence, as delineated below, when McNeal makes a legal
argument under a point heading, but fails to support it with record
citations and/or cogent arguments and citations to authority, we will
treat the point as forfeited. (See, e.g., Tellez v. Rich Voss Trucking, Inc.
(2015) 240 Cal.App.4th 1052, 1066 [“[w]hen an appellant asserts a
point but fails to support it with reasoned argument and citations to
authority, we treat the point as forfeited”]; Falcon v. Long Beach
Genetics, Inc. (2014) 224 Cal.App.4th 1263, 1267 [“plaintiffs make
numerous factual assertions in their briefs without record citation” but
“[w]e are entitled to disregard such unsupported factual assertions”];
Duarte v. Chino Community Hospital (1999) 72 Cal.App.4th 849, 856
[“ ‘[i]t is the duty of a party to support the arguments in its briefs by
appropriate reference to the record, which includes providing exact
page citations;’ ” “[i]f a party fails to support an argument with the
necessary citations to the record, that . . . argument [may be] deemed to
have been waived”]; Landry v. Berryessa Union School Dist. (1995) 39
Cal.App.4th 691, 699 [appellate court ignores contention supported
only by citations to general law but no argument applying the law to
the circumstances of the case].)
      We find unavailing McNeal’s attempt to use his reply brief to
supplemental his opening brief arguments. This he cannot do as
“[f]airness militates against our consideration of any arguments that
[he] has chosen not to raise until [his] reply brief, and the authorities
holding to that effect are numerous.” (Reed v. Mutual Service Corp.
(2003) 106 Cal.App.4th 1359, 1372, fn. 11; see also Paulus v. Bob Lynch



                                     9
Ford, Inc. (2006) 139 Cal.App.4th 659, 685 [appellant’s “belated
attempt to address [issues] . . . in his reply brief – after the
respondents’ brief noted his failure to address the [issues] – did not
salvage those abandoned issues”].)
      With these principles in mind, we now address McNeal’s
arguments.
I.    Grant of Partition
      Under various point headings, McNeal challenges the trial court’s
ruling that Jamison was entitled to partition under section 872.710,
subdivision (b), which allows that “partition as to concurrent interests
in the property shall be as of right unless barred by a valid waiver.” He
contends Jamison was not entitled to partition because the parties do
not hold “concurrent interests” in the property. The basis for this
argument is that Jamison’s joint tenancy interest was voluntarily
severed when she abandoned the property and failed to honor her
financial obligations and, therefore she has no equitable interest in the
property. We see no merit to this argument.
      In granting partition, the trial court found Jamison, who held
title to the property as a joint tenant, was an owner of a concurrent
interest in the property. As such, she was entitled to partition as a
matter of absolute right with no need to give any reasons unless the
right was waived, and her title in fee could not be divested by
abandonment.
      The trial court’s ruling is supported by well settled law: “[A]
cotenant is entitled to partition as a matter of absolute right; that he
need not assign any reason for his demand; that it is sufficient if he
demands a severance; and that when grounds for a sale are duly



                                     10
established it may be demanded as of right. To grant it is not a mere
matter of grace. The only indispensable requirement to [partition] . . .
is that a clear title be shown, and in no event is a partition to be denied
because it will result in financial loss to the cotenants.” (De Roulet v.
Mitchel (1945) 70 Cal.App.2d 120, 124, and the cases cited therein; see
Lazzarevich v. Lazzarevich (1952) 39 Cal.2d 48, 50 (Lazzarevich) [“in
the absence of waiver a joint tenant is entitled as a matter of right to
have his interest severed from that of his cotenant”].)
       We see no merit to McNeal’s assertion that he and Jamison were
not concurrent, but rather “successive,” owners of the property, which
required the trial court to consider the parties’ “ ‘best interests’ ” (§
872.710 (c)), as well as the independent and broader “ ‘requirement of
fairness.’ ” 4
       McNeal’s claim that Jamison did not have a “concurrent” interest
in the property is based on his contention that Jamison abandoned her
interest in the property and failed to timely pay certain expenses.
However, it is well settled that a cotenant, holding title in fee, is not
barred from pursuing partition by either abandonment (see Ferris v.
Coover (1858) 10 Cal. 589, 631; Hunter v. Shultz (1966) 240 Cal.App.2d
24, 28) or the failure to pay a proportionate share of property expenses
(Lazzarevich, supra, 39 Cal.2d at pp. 50-51). None of the cases cited by
McNeal support his claim that Jamison lost her status as a
“concurrent” owner based on her abandonment and failure to pay her
proportionate share of property expenses.


4     In support of this argument, McNeal asks us to consider an
unpublished decision, which “must not be cited or relied on by a court
or a party” (Cal. Rules of Court, rule 8.1115(a)), and in any event, does
not support his claim of error.

                                      11
      We also see no merit to McNeal’s reliance on section 872.710,
subdivision (c), which reads: “Partition as to successive estates in the
property shall be allowed if it is in the best interest of all the parties.
The court shall consider whether the possessory interest has become
unduly burdensome by reason of taxes or other charges, expense of
ordinary or extraordinary repairs, character of the property and change
in the character of the property since creation of the estates,
circumstances under which the estates were created and change in the
character of the property since creation of the estates, and all other
factors that would be considered by a court of equity having in mind the
intent of the creator of the successive estates and the interests and
needs of the successive owners.” (Ibid., italics added.) Because the
trial court properly found the parties’ interests in this case were
concurrent, it properly ruled Jamison was entitled to partition as a
matter of right absent a valid waiver.
      McNeal’s “ ‘requirement of fairness’ ” appears to be based on
American Medical International, Inc. v. Feller (1976) 59 Cal.App.3d
1008 (AMI), in which the court stated: “In addition to the limitation on
the right of partition derived from express or implied waiver by
agreement, there is an even wider and more general limitation. This
limitation subjects the right of partition to the ‘requirement of
fairness’ ” (id. at p. 1015). However, the AMI decision is not pertinent
as the case does not address section 872.710, which was enacted the
same year that AMI was decided. (See McDowell & Craig v. Santa Fe
Springs (1960) 54 Cal.2d 33, 38 [“language used in any opinion is to be
understood in light of the facts and the issue then before the court;”
“cases are not authority for propositions not considered”].)



                                      12
      To the extent McNeal appears to challenge the trial court’s
implied factual finding that Jamison had not waived her right to
partition, we cannot determine whether there is any merit to the
contention as McNeal has not tendered the issue “together with a fair
summary of the evidence bearing on the challenged finding,
particularly including evidence that arguably supports it.” (Huong Que,
Inc. v. Luu (2007) 150 Cal.App.4th 400, 409–410.) “[W]hen an
appellant urges the insufficiency of the evidence to support the findings
it is his duty to set forth a fair and adequate statement of the evidence
which is claimed to be insufficient. He cannot shift this burden onto
respondent, nor is a reviewing court required to undertake an
independent examination of the record when appellant has shirked his
responsibility in this respect.” (Hickson v. Thielman (1956) 147
Cal.App.2d 11, 14–15.)
      The cases cited by McNeal do not support an argument that the
trial court was required to find, as a matter of law, waiver of the right
to partition based on evidence of Jamison’s abandonment and failure to
pay her proportionate share of property expenses. Whether Jamison
waived her right to partition was a question particularly for the trial
court as the trier of fact who heard the testimony and considered the
documentary evidence. The trial court could “accept part of the
testimony of a witness and reject another part even though the latter
contradicts the part accepted. [Citations.] As was said in Nevarov v.
Caldwell (1958) 161 Cal.App.2d 762, 777, ‘[the trier of fact] properly
may reject part of the testimony of a witness, though not directly
contradicted, and combine the accepted portions with bits of testimony
or inferences from the testimony of other witnesses thus weaving a



                                    13
cloth of truth out of selected available material. [Citations.]” (Stevens
v. Parke, Davis & Co. (1973) 9 Cal.3d 51, 67–68.) “[N]either conflicts in
the evidence nor ‘ “testimony which is subject to justifiable suspicion . .
. justif[ies] the reversal of a judgment, for it is the exclusive province of
the [trier of fact] to determine the credibility of a witness and the truth
and falsity of the facts upon which a determination depends.” ’
[Citations.]” (Oldham v. Kizer (1991) 235 Cal.App.3d 1046, 1065.)
These rules “will obtain even though to some triers of fact the evidence
. . . would have seemed so improbable, impossible and unbelievable that
a judgment contrary to that now on appeal would have inevitably
followed.” (Romero v. Eustace (1950) 101 Cal.App.2d 253, 254.)
II.   Dismissal of McNeal’s Cross-Complaint
      a.     Adverse Possession Claim
      In seeking to quiet title based on adverse possession McNeal had
the burden to prove every element of the claim: “(1) Possession must be
by actual occupation under such circumstances as to constitute
reasonable notice to the owner. (2) It must be hostile to the owner’s
title. (3) The holder must claim the property as his own, under either
color of title or claim of right. (4) Possession must be continuous and
uninterrupted for five years. (5) The holder must pay all the taxes
levied and assessed upon the property during the period.” (Dimmick v.
Dimmick (1962) 58 Cal.2d 417, 421.) Here, the trial court found
McNeal’s 2014 representation to the mortgage bank that he held the
property in joint ownership with Jamison was evidence that his claim
of ownership was not exclusive or hostile to Jamison’s title.
      In challenging the trial court’s ruling, McNeal makes no mention
of his 2014 representation to the mortgage bank that he held the



                                     14
property in joint ownership with Jamison. And, more significantly for
purposes of our review, he makes no argument that such evidence is
insufficient to defeat his claim of title by adverse possession.
Consequently, his claim of error is forfeited.
        b.    Application of Unclean Hands Doctrine
        “ ‘The [unclean hands] doctrine demands that a [party] act fairly
in the matter for which he seeks a remedy. He must come into court
with clean hands, and keep them clean, or he will be denied relief,
regardless of the merits of his claim.’ [Citation.] The doctrine of
unclean hands requires unconscionable, bad faith, or inequitable
conduct by the [party] in connection with the matter in controversy.
[Citations.] Unclean hands applies when it would be inequitable to
provide [the party] any relief, and provides a complete defense to both
legal and equitable causes of action.” (Fladeboe v. American Isuzu
Motors Inc. (2007) 150 Cal.App.4th 42, 56.) “Whether the unclean
hands doctrine applies turns on the particular facts of the specific case.
The doctrine must be pleaded or called to the attention of the trial court
in order that it may pass on the defense and also to permit the person
against whom it is sought to be applied the opportunity to present such
evidence as might bear on that issue.” (Fibreboard Paper Products
Corp. v. East Bay Union of Machinists (1964) 227 Cal.App.2d 675, 726–
727.)
        In his opening brief McNeal presents no cogent recitation of the
evidence with citations to the record or legal analysis challenging the
court’s application of the unclean hands doctrine. For the first time in
his reply brief, McNeal argues the doctrine of unclean hands was
misapplied in this case. He contends in a conclusory fashion, with no



                                     15
citation to the record or relevant legal authority, that the court should
have applied the doctrine of unclean hands to Jamison’s request for
partition based on her “numerous breaches and subsequent
abandonment” of the property that precipitated the actions leading to
this litigation. He also asserts that Jamison’s “unclean hands” were
“the catalyst” for all the litigation including the criminal case against
him. Because McNeal has not properly briefed the issue, lacking both
citation to the record and relevant legal authority in support of his
contention, his claim of error is forfeited.
       c.    McNeal’s Request for Credit for Expenses Incurred
             for Property Repairs and Maintenance
       In challenging the trial court’s ruling rejecting his request for
credit for expenses incurred for property repairs and maintenance,
McNeal asks us to consider case law governing void judgments due to
fraud, and contends, without any record citation, that “[i]n this matter
Jamison testified to untruths or matters that she fabricated to benefit
partitioning”; “Jamison has no equitable interest and is not entitled to
partitioning”; and “McNeal prepared over 100 pages of receipts and
evidence the Trial Court refused to allow it.” Because McNeal has not
properly briefed the issue, lacking citation to the record and relevant
legal authority specifically directed at the court’s ruling regarding his
request for credit for expenses incurred for property repairs and
maintenance, this claim of error is forfeited.
III.   Evidentiary Rulings
       McNeal also argues the interlocutory judgment should be
reversed because the trial court erroneously denied his request to
present relevant witnesses and evidence and allowed irrelevant



                                     16
evidence of the criminal prosecution against him. However, his briefing
does not allow for review. Again, he does not set forth in a cogent
manner a description of each document sought to be admitted, counsel’s
arguments and the court’s ruling, why the ruling was in error, and how
he was prejudiced by the ruling. Similarly, his challenge to the trial
court’s refusal to allow certain defense witnesses to testify does not set
forth a clear description of the proposed testimony, counsel’s arguments
and the court’s ruling, why the ruling was in error, and how he was
prejudiced by the ruling. Simply saying that the court erred in
excluding certain evidence, followed by a recitation of record citations,
does not demonstrate that the documents and proffered testimony were
relevant evidence that should have been admitted by the court.
Moreover, McNeal cites no legal authority in support of his contention
that his proffered evidence should have been admitted as relevant and
the evidence of the criminal prosecution against him should have been
excluded as irrelevant.
      The lack of adequate briefing on this issue is not a mere technical
issue, but squarely impacts our ability to review the matter. The trial
court has “ ‘broad discretion’ under Evidence Code section 352 to
‘exclude even relevant evidence “if its probative value is substantially
outweighed by the probability that its admission will . . . create
substantial danger of undue prejudice [or] of confusing the issues . . .
. ” ’ ” (People v. Merriman (2014) 60 Cal.4th 1, 60 (Merriman).) “[T]he
balancing process mandated by [Evidence Code] section 352 requires
‘consideration of the relationship between the evidence and the
relevant inferences to be drawn from it, whether the evidence is
relevant to the main or only a collateral issue, and the necessity of the



                                    17
evidence to the proponent’s case as well as the reasons recited in
section 352 for exclusion.’ ” (People v. Wright (1985) 39 Cal.3d 576,
585.)
        As an appellate court, we cannot reverse based on a trial court’s
evidentiary rulings “unless it is shown ‘ “the trial court exercised its
discretion in an arbitrary, capricious, or patently absurd manner that
resulted in a manifest miscarriage of justice. ” ’ ” (Merriman, supra, 60
Cal.4th at p. 74; see Cal. Const., art. VI, § 13 [“[n]o judgment shall be
set aside . . ., in any cause, on the ground . . . of the improper admission
or rejection of evidence, . . ., unless after an examination of the entire
cause, including the evidence, the court shall be of the opinion that the
error complained of has resulted in a miscarriage of justice”]; People v.
Abilez (2007) 41 Cal.4th 472, 503 [discretionary evidentiary ruling did
not violate defendant’s right to present a defense]; People v.
Cunningham (2001) 25 Cal.4th 926, 999 [defendant not deprived of due
process by exclusion of defense evidence on a minor or subsidiary
point]; People v. Ayala (2000) 23 Cal.4th 225, 301 [Evid. Code, § 352
“empowers courts to prevent . . . trials from degenerating into
nitpicking wars of attrition over collateral credibility issues;” “ ‘the trial
court retains wide latitude in restricting cross-examination that is
repetitive, prejudicial, confusing of the issues, or of marginal
relevance’ ”].)
        Accordingly, McNeal’s challenge to the trial court’s evidentiary
rulings is forfeited for lack of adequate briefing. Because it is not our
function to act as appellate counsel, we decline to independently review
the record (hundreds of pages) to determine if the evidentiary rulings
were in error or to speculate how McNeal may have been prejudiced by



                                     18
the rulings. (See Paterno v. State of California (1999) 74 Cal.App.4th
68, 106 [we are “not required to examine undeveloped claims, nor to
make arguments for parties”].)
IV.   Denial of Statement of Decision
      McNeal also argues for reversal of the interlocutory judgment
based on the trial court’s refusal to provide a statement of decision.
However, in his opening brief McNeal makes a merely conclusory
argument, without any record citation, that he requested a statement
of decision and the court denied the request. In his reply brief, McNeal
cites to the appropriate portion of the record, and again argues his
counsel made a request for a written statement of decision and the
request was denied. He then contends that a statement of decision was
necessary as Jamison had no interest in the property to support
partition (an argument which we have already found to be without
merit) and the statement of decision would have “provided specifically”
as to how the property was to be partitioned and “what was the lawful
basis” for partition. We see no merit to this claim of error.
      Section 632 provides that a request for a statement of decision
must be made within 10 days after announcement of a tentative
decision and “shall specify those [principal] controverted issues” to be
addressed by the court. (Ibid., italics added.) Rule 3.1590(d) similarly
provides that, within 10 days after announcement of the tentative
decision, a party may request a statement of decision to address the
principal controverted issues; the principal controverted issues “must
be specified in the request.” (Ibid.; italics added.) Here, the record
shows McNeal’s request for a statement of decision did not specify any
controverted issues to be addressed in a statement of decision. Having



                                    19
failed to so specify, McNeal has waived his right to object to the failure
of the court to issue a statement of decision. (See City of Coachella v.
Riverside County Airport Land Use Com. (1989) 210 Cal.App.3d 1277,
1292–1293 (City of Coachella) [“a general, nonspecific request for a
statement of decision does not operate to compel a statement of decision
as to all material, controverted issues”]; Atari, Inc. v. State Bd. of
Equalization (1985) 170 Cal.App.3d 665, 674–675 [“[s]ection 632
requires a party requesting a statement of decision to specify those
controverted issues as to which it is requesting a finding;” “[f]ailure to
request findings on specific issues results in a waiver as to those
issues”].)
      Moreover, McNeal has failed to demonstrate prejudice by the lack
of a written statement of decision. The trial court’s ruling following
trial and its written findings in its interlocutory judgment state the
“lawful basis” for granting Jamison’s request for partition, and the
manner of partition was appropriately left to be resolved in further
proceedings. We therefore conclude the court’s denial of McNeal’s
request for a statement of decision does “not constitute error requiring
redress by this court.” (City of Coachella, supra, 210 Cal.App.3d at p.
1293.)
V.    Trial Court’s Conduct
      While McNeal has a subpoint heading entitled, “Judicial Bias is
Evident in the Record,” he makes no assertion that he made any
objections based on judicial bias in the trial court. Because McNeal did
not object in the trial court, he has forfeited any right to raise this issue
on appeal. (See People v. Seaton (2001) 26 Cal.4th 598, 698 [claim of
judicial bias not preserved for appellate review as appellant “failed to



                                     20
object to the allegedly improper acts and never asked the judge to
recuse himself”]; accord, Moulton Niguel Water Dist. v. Colombo (2003)
111 Cal.App.4th 1210, 1218.)
      Even if the issue were preserved, we see no merit to the claim of
judicial bias. McNeal contends the trial court showed judicial bias
because it allowed “Jamison to include evidence and repeatedly refer to
the criminal action against him despite numerous objections;” “accused”
defense counsel of interrupting when the trial court posed a question;
erroneously determined the financial care of two children was
“ ‘irrelevant’ ” to maintaining or modifying a mortgage; allowed
Jamison to present derogatory and irrelevant criminal information;
although the trial court granted his “motion to remove a derogatory
term,” Jamison referred to McNeal “mentioning a derogatory term
several times regardless;” and allowed Jamison to present witnesses
concerning the criminal case against McNeal, but refused to allow
McNeal to present rebuttal witnesses.
      The complained-of conduct does not show judicial bias. “When an
attorney engages in improper behavior, such as ignoring the court’s
instructions or asking inappropriate questions, it is within a trial
court’s discretion to reprimand the attorney, even harshly, as the
circumstances require. [Citation.] . . . Moreover, a trial court’s
numerous rulings against a party – even when erroneous – do not
establish a charge of judicial bias, especially when they are subject to
review.” (People v. Guerra (2006) 37 Cal.4th 1067, 1111–1112.)
      To the extent McNeal contends the above-described actions of the
trial court, whether considered singly or in combination, constituted
judicial error, misconduct, or bias warranting reversal, he has failed to



                                    21
provide supporting legal authority or any cogent analysis showing that
the court’s conduct or rulings were erroneous or require reversal of the
interlocutory judgment.5
                               DISPOSITION
      The interlocutory judgment is affirmed. Plaintiff, cross-
defendant and respondent Kurita Jamison is awarded costs on appeal.




5
       We conclude by noting we have made a concerted effort to
address McNeal’s arguments in his briefs. Any argument not
specifically mentioned is omitted due to McNeal’s failure to properly
brief the issue.

                                   22
                                 _________________________
                                 Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Rodríguez, J.




A161846/Jamison v. McNeal


                            23